DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This non-final action on the merits is in response to the election of invention received by the office on 08 August 2022. Claims 1-15 are pending. Claims 8-15 are withdrawn as nonelected.
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,491,967 to Corderman et al. (‘967 hereafter).
Regarding claim 1, ‘967 teaches an additive manufacturing system, comprising: a plurality of conveying pipelines connected to respective material sources (FIG 1 items 30); a mixer to which the plurality of conveying pipelines are connected and which is configured to mix in real time different types of powder materials supplied with airflow via the plurality of conveying pipelines during additive manufacturing (FIG 1 item 32); and a nozzle to which the mixer is connected via a supply pipeline and which is configured to deliver mixed material onto a substrate to perform the additive manufacturing, wherein each of the plurality of conveying pipelines is configured to change conveying amount or speed of the powder material in real time (FIG 1 items 18 and 32).
Regarding claim 6, ‘967 teaches the additive manufacturing system further comprising a controller configured to control in real time the conveying amount or the conveying speed of the powder material in each of the plurality of conveying pipelines (FIG 1 items 24, 32).
Regarding claim 7, ‘967 teaches the additive manufacturing system further comprising a heating device for heating the substrate and/or the mixed material (FIG 1 item 34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘967 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2019/0047088 to Jeffrey L Riemann (‘088 hereafter).
Regarding claim 2, ‘967 does not teach inner and outer walls. In the related art of laser deposition, ‘088 teaches the additive manufacturing system wherein the nozzle has an inner wall and an outer wall, and an annular space is formed between the inner wall and the outer wall to receive the mixed material (FIG 3 items 128, 306) for the benefit of evenly distributing a powder precursor. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘967 with those of ‘0878 for the benefit of evenly delivering powder precursor.
Regarding claim 3, ‘967 does not teach a laser. In the related art, ‘088 teaches the additive manufacturing system further comprising a laser or an arc welding device for melting the mixed material, wherein the inner wall of the nozzle is configured to enable passage of laser light emitted from the laser or an electrode of the arc welding device (FIG 3 item 138) for the benefit of sintering recently deposited powder. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘967 with ‘088 for the benefit of sintering deposited blended powder.
Regarding claim 4, ‘088 teaches the additive manufacturing system wherein the inner wall and the outer wall of the nozzle are coaxially disposed (FIG 3 item 132).
Regarding claim 5, ‘088 teaches the additive manufacturing system wherein each of the inner wall and the outer wall of the nozzle comprises a cylindrical section and/or a tapered section (FIG 3 item 140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743